Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsworthy (US 3960629) in view of Slaback et al (US 2009/0071593).
Goldsworthy taught that it was known at the time the invention was made to perform a pultrusion operation which included pultruding a resin and fiber material through a pultrusion die (note that the word “shortened” here is given little weight as it is not clear what the comparison is being made with to require the length of the die to be less than some pre-described length). The pultruded resin and fiber material are exposed to an induction heating coil aligned to be in line with the pultrusion die to shape and/or cure the resin and fiber material to form a part wherein one or more of the resin and/or fiber material include a metallic component to facilitate cure via the induction heating coil. Applicant is more specifically referred to chamber 27 having induction coil 28 therein and column 7, line 53-column 8, line 12. The reference was silent as to the use of a polyurethane resin as the matrix material in the operation (and appears to be generic to any thermosetting resin which is injected into an injection box). 
Slaback taught that it was known to form a pultruded article in a pultrusion die wherein the die length was between 0.2-0.6 meters and the resin employed in the operation was a polyurethane resin which was fed under pressure into an injection box where fibers were infused with the resin and the resin infused fibers were pulled through the shaping and curing die having a length between 0.2-0.6 meters in length when injecting a polyurethane resin to infuse the fibers therein to make the pultruded product. Clearly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pultrude with a polyurethane resin which was injected into the fibers and subject to curing in the pultrusion die as Slaback taught that the use of polyurethane resins allowed for shorter dies to be used in the processing and Goldsworthy suggested that any suitable resin would have been employed in the pultrusion operation where induction heating was used to cure the composite as it was pulled through the die.
With respect to claims 2 and 4, Goldsworthy clearly taught the use of metallic fibers in the operation as well as the use of carbon fibers in the system. Regarding claims 5 and 6, the reference to Slaback clearly expressed that the die length was between 0.2-0.6 meters. Regarding claim 9, the use of reformable epoxy resin is taken as conventional in the pultrusion art and its use in combination with the polyurethane would have been obvious to those skilled in the art. Regarding claim 10, Goldsworthy suggested that the coil was located adjacent the pultrusion die for curing the material. Regarding claim 12, the reference to Goldsworthy clearly formed a part (a rod) which was capable of insertion into a cavity. Regarding claim 15, the part was at least partially uncured prior to exposure to the induction coil. Regarding claim 14, at least some curing would have been expected to have transpired at the entrance (not substantial curing but some curing would have taken place prior to entry into the die) as expressed by Slaback (paragraph [0039]). 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Hochstetter et al (US 2015/0126646).
The references as set forth above and in particular Goldsworthy suggested that the inductively heated component was a metal fiber and further suggested that the fiber need not necessarily be continuous through the profile and appears to suggest some sort of short fiber in the operation. To further evidence that those skilled in the art would have incorporated a filler in the pultruded part which was susceptible to induction heating, the reference to Hochstetter et al is cited. Applicant is referred to paragraphs [0025], [0094], [0100] and [0108]. The reference additionally suggested that the use of the susceptor particles of metal would have been useful in a pultrusion operation (see paragraph [0101]. Clearly to further enhance the distribution of heat through the profile, it would have been obvious to incorporate a metal (such as iron) particulate filler in with the resin matrix in a profile which was to be subjected to heating via induction as such was suggested by Hochstetter et al in the pultrusion operation as set forth above in paragraph 3. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of Davies et al (US 2002/0121722) or Davies et al (US 2003/0003265).
While the references as set forth above in paragraph 3 formed a stock material via pultrusion, the material cross section was not of a hollow configuration. However, those skilled in the art would have readily understood that the cross sectional shape of the stock material which was formed via pultrusion was a function of the desired shape one wanted and that hollow profiles were well understood to have been feasible where desired for the pultruded profile as evidenced by Davies ‘265 or Davies ‘722. Clearly, as a function of the desired end product one wished to attain, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a pultrusion process to make a hollow profile for the stock material as such hollow profiles were known as taught by either one of Davies ‘265 or Davies ‘722 in the pultrusion process as set forth above in paragraph 3. 
Claims 21, 22, 24, 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Richeton et al (US 2015/0129116).
The references as set forth above in paragraph 3 taught formation of a pultruded stock material but failed to expressly teach that one would have provide a non-uniform cross sectional shape wherein portions laid in different planes and the portions of the profile also were provided with varied thicknesses. Richeton et al taught that it was known at the time the invention was made to provide a pultruded profile where reinforcement was provided with different thicknesses in different portions of the profile wall, see paragraphs [0034]-[0036]. The reference additionally suggested the reactive thermoplastics would have been suitable in the pultrusion operation including the use of thermoplastic polyurethanes, see paragraph [0037]. As discussed above in paragraph 3 the use of a metallic component for the reinforcing fibers of the assembly was known to those skilled in the art as evidenced by Goldsworthy. Clearly in order to provide the pultruded part with the desired degree of reinforcement and stiffness in various locations within the profile, it would have been obvious to one of ordinary skill in the art to provide the profile with a varied thickness in cross section in different regions therein about the specific cross sectional shape as a function of the desired level of reinforcement one wished to attain as expressed by Richeton et al in the process of making the composite pultruded part using induction heating as taught by the references as set forth above in paragraph 3. 
With respect to claims 29 and 30, application of and attachment of a “secondary component” to a pultruded profile is taken as conventional in the art and the attachment of the component would have clearly taken place either before or after exposure to the induction coil therein. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Hochstetter et al (US 2015/0126646).
The references as set forth above and in particular Goldsworthy suggested that the inductively heated component was a metal fiber and further suggested that the fiber need not necessarily be continuous through the profile and appears to suggest some sort of short fiber in the operation. To further evidence that those skilled in the art would have incorporated a filler in the matrix in the pultruded part which was susceptible to induction heating, the reference to Hochstetter et al is cited. Applicant is referred to paragraphs [0025], [0094], [0100] and [0108]. The reference additionally suggested that the use of the susceptor particles of metal would have been useful in a pultrusion operation (see paragraph [0101]). Clearly to further enhance the distribution of heat through the profile, it would have been obvious to incorporate a metal particulate filler in with the resin matrix in a profile which was to be subjected to heating via induction as such was suggested by Hochstetter et al in the pultrusion operation as set forth above in paragraph 6. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 2-3, the claim recites “or even less than 0.4 meters” which appears to attempt to further limit the range of less than 0.8 meters. However a further narrowing of the range from less than 0.8 meters is not clear and concise and does not clearly further limit the range of the length and it cannot be clearly ascertained whether applicant is limiting the range to less than 0.8 meters or less than 0.4 meters in length. It is suggested that this language be deleted and made into a separate dependent claim which depends from claim 6 further narrowing the range. 
In claim 23, line 1, “the matrix” lacks proper antecedent basis as no matrix has been previously defined. It is suggested that “matrix” be changed to resin.
In claim 24, line 2, “the matrix” lacks proper antecedent basis as no matrix has been previously defined. It is suggested that “matrix” be changed to resin.
In claim 25, line 2, “the matrix” lacks proper antecedent basis as no matrix has been previously defined. It is suggested that “matrix” be changed to resin. Additionally, claim 25, while thermoplastic polyurethanes are known in the art, claim 1 recites that the induction heating is for curing the resin. This language is inconsistent with a thermoplastic resin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746